IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                          OFFICE OF SPECIAL MASTERS

*********************
LUIS TRIGUEROS,          *
                         *                          No. 16-1058V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *
                         *                          Filed: October 17, 2017
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Ruling on entitlement;
                         *                          Influenza vaccine;
             Respondent. *                          Guillain-Barre syndrome.
*********************

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
Petitioner;
Camille M. Collett, United States Department of Justice, Washington, DC, for
Respondent.

             UNPUBLISHED RULING FINDING ENTITLEMENT1

       On August 25, 2016, Luis Trigueros filed a petition for compensation under
the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 et seq.
(2006). Mr. Trigueros alleges that he suffered Guillain-Barre syndrome (“GBS”)
as a result of a flu vaccine administered on October 2, 2013.

       In the Rule 4(c) report, respondent stated that the Division of Vaccine Injury
Compensation, Department of Health and Human Services, has reviewed the facts
of this case and have concluded that “the evidence shows that petitioner suffered
GBS following the administration of a seasonal flu vaccine, and that the onset
occurred within the time period specified in the [newly revised Vaccine Injury]


1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this ruling on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
Table.” Resp’t’s Rep. at 7-8. As a result, “respondent will not contest entitlement
to compensation in this case.” Id. at 8.

      Special masters may determine whether a petitioner is entitled to
compensation based upon the record. A hearing is not required. 42 U.S.C. §
300aa-13; Vaccine Rule 8(d). Based upon a review of the record as a whole, the
undersigned finds that petitioner has established that he is entitled to
compensation.


IT IS SO ORDERED.


                                           S/ Christian J. Moran
                                      _______________________________
                                           Christian J. Moran
                                           Special Master




                                         2